           Case 1:21-cv-02282-KPF Document 10 Filed 05/12/21 Page 1 of 1

                                  Timothy J. Straub                                                        Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                  United States
                                  D   +1 212-768-6821

                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




May 12, 2021

VIA ECF


The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     Sanchez v. BitPay, Inc., Case No. 1:21-cv-02282-KPF


Dear Judge Failla:

We represent defendant BitPay, Inc. (“Defendant”) in the above-referenced matter. Together with counsel
for plaintiff Cristian Sanchez, we jointly and respectfully move this Court to stay all case deadlines in this
action for forty five (45) days, from May 12, 2021 to June 28, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.




                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub




cc:     All counsel of record (by ECF)




US_Active\118242423\V-1
